  Case 3:20-cv-10753-MAS-ZNQ Document 12 Filed 08/25/20 Page 1 of 2 PageID: 221




Rajiv D. Parikh, Esq.
Partner
Member of NJ and NY Bars
rparikh@genovaburns.com
Direct: 973-535-4446
                                                 August 25, 2020


   Honorable Zahid N. Quraishi, U.S.M.J.
   United State District Court
   District of New Jersey
   Clarkson S. Fisher Federal Building & U.S. Courthouse
   402 East State Street,
   Trenton, New Jersey 08608

            Re:         Donald J. Trump For President, Inc., et al. v. Philip D. Murphy, et al.
                        Civil Action No.: 20-10753 (MAS) (ZNQ)

   Dear Judge Quraishi:

          Our firm represents DCCC in the above-referenced matter. Pursuant to L. Civ. R.
   101.1(c), please accept this letter and accompanying Proposed Order to admit the following
   attorneys to appear pro hac vice as co-counsel in the above-referenced matter. This application
   is made with the consent of Plaintiffs’ counsel.

            a.          Marc E. Elias, Esq.
            b.          Sarah R. Gonski, Esq.
            c.          Emily R. Brailey, Esq.
            d.          Mary N. Beall, Esq.

          Furthermore, please accept the following certifications of admission and good standing
   and certification of local counsel as required by L. Civ. R. 101.1(c) as part of the application:

            a.    Certification of Marc E. Elias, Esq. in Support of Application to Appear Pro Hac
            Vice
            b.    Certification of Sarah R. Gonski, Esq. in Support of Application to Appear Pro
            Hac Vice
            c.    Certification of Emily R. Brailey, Esq. in Support of Application to Appear Pro
            Hac Vice
Case 3:20-cv-10753-MAS-ZNQ Document 12 Filed 08/25/20 Page 2 of 2 PageID: 222




       d.    Certification of Mary N. Beall, Esq. in Support of Application to Appear Pro Hac
       Vice
       e.    Certification of Rajiv D. Parikh, Esq. in Support of Applications for Pro Hac
       Vice Admission of Marc E. Elias, Esq., Sarah R. Gonski, Esq., Emily R. Brailey, Esq.,
       and Mary Beall, Esq.

      Thank you for Your Honor’s time and consideration in this matter. I can be reached at
973-535-4446 should Your Honor have any questions.


                                         Very truly yours,

                                         GENOVA BURNS LLC


                                         s/ Rajiv D. Parikh
                                         RAJIV D. PARIKH

RDP/MM
Enclosures
c:     Angelo J. Genova, Esq. (via CM/ECF)
       Marc E. Elias, Esq. (via electronic mail)
       Thomas R. McCarthy (via CM/ECF)
       Michael L. Testa Jr. (via CM/ECF)
